SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-1 /A Amendment #1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PREMIER PACIFIC CONSTRUCTION, INC. (Exact name of registrant as specified in its charter) Nevada 90-0920687 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 13 POWAY,CA92064 (858) 748-7152 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) INCORP SERVICES, INC. 2, SUITE 400 HENDERSON,NV89074-7722 (Name, address, including zip code, and telephone number, including area code, of agent for service) KAREN A. BATCHER, ESQ. SYNERGEN LAW GROUP, APC , SUITE 28 CHULA VISTA, CA 91913 (619) 475-7882 (Copies of Communications to:) FROM TIME TO TIME AFTER THIS REGISTRATION STATEMENT IS DECLARED EFFECTIVE. (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x Table of Contents If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee COMMON Note: Specific details relating to the fee calculation shall be furnished in notes to the table, including references to provisions of Rule 457 (§230.457 of this chapter) relied upon, if the basis of the calculation is not otherwise evident from the information presented in the table. If the filing fee is calculated pursuant to Rule 457(o) under the Securities Act, only the title of the class of securities to be registered, the proposed maximum aggregate offering price for that class of securities and the amount of registration fee need to appear in the Calculation of Registration Fee table. Any difference between the dollar amount of securities registered for such offerings and the dollar amount of securities sold may be carried forward on a future registration statement pursuant to Rule 429 under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION 8(a), MAY DETERMINE. ii Table of Contents PROSPECTUS Subject to completion, dated November 5, 2013 PREMIER PACIFIC CONSTRUCTION, INC. COMMON STOCK The selling security holders named in this prospectus are offering all of the shares of common stock offered through this prospectus.We will not receive any proceeds from the sale of the common stock covered by this prospectus. Our common stock is presently not traded on any market or securities exchange.The selling security holders have not engaged any underwriter in connection with the sale of their shares of common stock.Common stock being registered in this registration statement may be sold by selling security holders at a fixed price of $0.10 per share until our common stock is quoted on the OTC Bulletin Board (“OTCBB”) and/or the middle tier of the OTC Market known as the OTCQB, and thereafter at a prevailing market prices or privately negotiated prices or in transactions that are not in the public market.There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority (“FINRA”) for our common stock to be eligible for trading on the over-the-counter market, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares of the selling security holders. The selling security holders may be deemed underwriters. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 2to read about factors you should consider before buying shares of our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is: November 5, 2013 iii Table of Contents TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary of Financial Information 2 Risk Factors 2 Use of Proceeds 9 Determination of Offering Price 9 Dilution 9 Selling Security Holders 9 Plan of Distribution 11 Description of Securities to be Registered 12 Interests of Named Experts and Counsel 13 Description of Business 13 Description of Property 14 Legal Proceedings 14 Market for Common Equity and Related Stockholder Matters 15 Financial Statements 16 Management Discussion and Analysis of Financial Condition and Results of Operations 28 Plan of Operations 28 Directors and Executive Officers 30 Executive Compensation 32 Security Ownership of Certain Beneficial Owners and Management 35 Transactions with Related Persons, Promoters and Certain Control Persons 36 Other Expenses of Issuance and Distribution 37 Indemnification of Directors and Officers 37 Recent Sales of Unregistered Securities 38 Where You Can Find More Information 38 Table of Exhibits 39 Undertakings 39 Signatures 40 Please read this prospectus carefully.It describes our business, our financial condition and results of operations.We have prepared this prospectus so that you will have the information necessary to make an informed investment decision. You should rely only on information contained in this prospectus.We have not authorized any other person to provide you with different information.This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any state where the offer or sale is not permitted.The information in this prospectus is complete and accurate as of the date on the front cover, but the information may have changed since that date. iv Table of Contents PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision.In this Prospectus, the terms “Premier Pacific Construction,” “Company,” “we,” “us” and “our” refer to Premier Pacific Construction, Inc., a Nevada corporation. Overview We were incorporated on March 14, 2012 in the State of Nevada.In March 2012, we completed a merger with Premier Pacific Construction, Inc., a California corporation (“PPC-CA”).PPC-CA was originally formed in 2000 by our President, Richard Francella to provide general contracting and construction services within San Diego County, California.Since our inception, we have operated as a construction company providing general contracting and construction services to both residential and commercial clients. Our plan is to continue to provide general contracting and construction services as we have done for more than a decade.In addition, we are also pursuing opportunities to work with homeowners who wish to sell their homes in the currently weak real estate market and wish to make certain renovations and upgrades to increase their potential sales price.In order to assist the homeowners, we will complete the renovations and upgrades with no up-front out of pocket costs to the homeowner.Rather, the homeowner will agree to pay for our services through escrow when they sell.We plan to market our services to real estate brokers. Where You Can Find Us Our principal executive office is located at 13103 Golden Way, Poway, CA92064, and our telephone number is (858) 748-7152. The Offering Common stock offered by selling security holders 286,000shares of common stock.This number represents22% of our current outstanding common stock (1). Common stock outstanding before the offering 1,286,000 common shares as of November 5, 2013. Common stock outstanding after the offering 1,286,000 shares. Use of proceeds We are not selling any shares of the common stock covered by this prospectus. Risk Factors The common stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” beginning on page 2. (1) Based on 1,286,000 shares of common stock outstanding as ofNovember 5, 2013. 1 Table of Contents SUMMARY OF FINANCIAL INFORMATION The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operations” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data as of December 31, 2012are derived from our audited financial statements.The balance sheet and statement of operations as of June 30, 2013 are derived from our unaudited financial statements. For the fiscal year ended December 31, (Audited) For the fiscal year ended December 31, (Audited) STATEMENT OF OPERATIONS Gross Profit $ $ - Professional Fees Generaland Administrative Expenses TotalOperatingExpenses Net Profit (Loss) As of June 30, (Unaudited) As of December 31, (Audited) BALANCE SHEET DATA Cash $ $ Total Assets Total Liabilities Total Stockholders’ Equity RISK FACTORS The shares of our common stock being offered for resale by the selling security holders are highly speculative in nature, involve a high degree of risk and should be purchased only by persons who can afford to lose the entire amount invested in the common stock. Before purchasing any of the shares of common stock, you should carefully consider the following factors relating to our business and prospects. If any of the following risks actually occurs, our business, financial condition or operating results could be materially adversely affected. In such case, you may lose all or part of your investment.You should carefully consider the risks described below and the other information in this process before investing in our common stock. 2 Table of Contents Risks Related to Our Business Our Auditor Has Expressed Substantial Doubt as to Our Ability to Continue as a Going Concern. We have an accumulated deficit through June 30, 2013 of $33,650.The Company will most likely require additional funding for development and this additional funding may be raised through debt or equity offerings.Management has yet to decide what type of offering the Company will use or how much capital the Company will attempt to obtain. There is no guarantee that the Company will be able to raise any capital through any type of offerings.For these reasons, our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern. We May Face Difficulties in Finding Suitable Selling Homeowners. Our principal business strategy is to contract with homeowners who wish to sell their homes. We will provide the services necessary to renovate and upgrade their properties so they can be sold at a substantially higher price. We have few established business relations with local real estate brokers, having expended zero amounts on such activities to-date. There can be no assurance that our business expansion activities will be successful in creating the desired access to real estate brokers and selling homeowners who would desire our services. We Need Additional Capital to Develop our Business. The development of our renovation services to selling homeowners will require the commitment of substantial resources to implement our business plan.Currently, we have no established bank-financing arrangements. Therefore, it is likely we would need to seek additional financing through subsequent future private offering of our equity securities, or through strategic partnerships and other arrangements with corporate partners. We have no current plans for additional financing. We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us.The sale of additional equity securities will result in dilution to our stockholders.The occurrence of indebtedness would result in increased debt service obligations and could require us to agree to operating and financing covenants that would restrict our operations.If adequate additional financing is not available on acceptable terms, we may not be able to implement our business development plan or continue our business operations. We Are Dependent Upon Our Current President. We currently are managed by our President and we are entirely dependent upon him in order to conduct our operations.If our current President are no longer able to serve as such and we are unable to find other persons to replace him, it will have a negative effect on our ability to continue active business operations and could result in investors losing some or all of their investment in the Company. Our Business Mode Requires The Use Of Outside Personnel, Who May Not Be Available When Needed. The Company seeks to grow its business in the renovation and upgrading of real estate properties prior to sale, while maintaining a low cost of operations.The Company will not retain any employees for this sector of its business, and instead hire a core group of independent contractors on an as needed basis.If we are unable to hire the required talent, it may have a negative effect on our ability to implement our business plan.In such an event, we may be required to change our business plan or curtail or delay implementation of some, or all, of our business plan. 3 Table of Contents There Is Risk That We May Never Get Paid for Renovations and/or Upgrades We Provide. Our business plan includes making renovations and/or upgrades to residential properties, in order to increase the market value prior to the homeowner selling. Our plan is to complete the renovations and upgrades at no upfront cost to the homeowner, but rather, to get paid through escrow.However, there is no assurance that we will get paid for our services or supplies if the homeowner decides not to sell the property. Our Principal Stockholders Have Significant Voting Power And May Take Actions That May Not Be In The Best Interest Of All Other Stockholders Our two officers and directors control approximately 78% of our current outstanding shares of voting common stock.They may be able to exert significant control over our management and affairs requiring stockholder approval, including approval of significant corporate transactions. This concentration of ownership may expedite approvals of company decisions, or have the effect of delaying or preventing a change in control or be in the best interests of all our stockholders. We May Incur Significant Costs To Be A Public Company To Ensure Compliance With U.S. Corporate Governance And Accounting Requirements And We May Not Be Able To Absorb Such Costs. We may incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission.We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage.As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as executive officers.We are currently evaluating and monitoring developments with respect to these newly applicable rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs.In addition, we may not be able to absorb these costs of being a public company which will negatively affect our business operations. The Lack Of Public Company Experience Of Our Management Team Could Adversely Impact Our Ability To Comply With The Reporting Requirements Of U.S. Securities Laws. Ourmanagement team lacks public company experience, which could impair our ability to comply with legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of 2002.Our senior management has never had responsibility for managing a publicly traded company.Such responsibilities include complying with federal securities laws and making required disclosures on a timely basis.Our senior management may not be able to implement programs and policies in an effective and timely manner that adequately respond to such increased legal, regulatory compliance and reporting requirements, including the establishing and maintaining internal controls over financial reporting. Any such deficiencies, weaknesses or lack of compliance could have a materially adverse effect on our ability to comply with the reporting requirements of the Securities Exchange Act of 1934 which is necessary to maintain our public company status.If we were to fail to fulfill those obligations, our ability to continue as a U.S. public company would be in jeopardy in which event you could lose your entire investment in our company. 4 Table of Contents Risk Related To Our Capital Stock Our Status As An “Emerging Growth Company” Under The Jobs Act Of 2012 May Make It More Difficult To Raise Capital If The Need Arises Because of the exemptions from various reporting requirements provided to us as an “emerging growth company” and because we will have an extended transition period for complying with new or revised financial accounting standards, we may be less attractive to investors and it may be difficult for us to raise additional capital as and when we need it. Investors may be unable to compare our business with other companies in our industry if they believe that our financial accounting is not as transparent as other companies in our industry. If we are unable to raise additional capital as and when we need it, our financial condition and results of operations may be materially and adversely affected. We Will Not Be Required To Comply With Certain Provisions Of The Sarbanes-Oxley Act For As Long As We Remain An “Emerging Growth Company” We are not currently required to comply with the SEC rules that implement Sections 302 and 404 of the Sarbanes-Oxley Act, and are therefore not required to make a formal assessment of the effectiveness of our internal controls over financial reporting for that purpose.Upon becoming a public company, we will be required to comply with certain of these rules, which will require management to certify financial and other information in our quarterly and annual reports and provide an annual management report on the effectiveness of our internal control over financial reporting.Though we will be required to disclose changes made in our internal control procedures on a quarterly basis, we will not be required to make our first annual assessment of our internal control over financial reporting pursuant to Section 404 until the later of the year following our first annual report required to be filed with the SEC, which would be in our second annual report regardless of whether we continue to qualify as an “emerging growth company” as defined in the JOBS Act. Our independent registered public accounting firm is not required to formally attest to the effectiveness of our internal control over financial reporting until the later of the year following our first annual report required to be filed with the SEC, or the date we are no longer an “emerging growth company.”At such time, our independent registered public accounting firm may issue a report that is adverse in the event it is not satisfied with the level at which our controls are documented, designed or operating. Reduced Disclosure Requirements Applicable To Emerging Growth Companies May Make Our Common Stock Less Attractive To Investors As an “emerging growth company” ,we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including not being required to comply with the auditor attestation requirements of section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved.We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions.If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. As An "Emerging Growth Company" Under The Jumpstart Our Business Startups Act (JOBS), We Are Permitted To Rely On Exemptions From Certain Disclosure Requirements. We qualify as an "emerging growth company" under the JOBS Act. As a result, we are permitted to, and intend to, rely on exemptions from certain disclosure requirements.For so long as we are an emerging growth company, we will not be required to: 5 Table of Contents ● have an auditor report on our internal controls over financial reporting pursuant to Section 404(b) of the Sarbanes-Oxley Act; ● comply with any requirement that may be adopted by the Public Company Accounting Oversight Board regarding mandatory audit firm rotation or a supplement to the auditor's report providing additional information about the audit and the financial statements (i.e., an auditor discussion and analysis); ● submit certain executive compensation matters to shareholder advisory votes, such as "say-on-pay" and "say-on-frequency;" and ● disclose certain executive compensation related items such as thecorrelation between executive compensation and performance and comparisons of the CEO's compensation to median employee compensation. In addition, Section 107 of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We will remain an emerging growth company until the earlier of: (1)the last day of the fiscal year (a) following the fifth anniversary of the completion of this offering, (b) in which we have total annual gross revenue of at least $1.0 billion, or (c) in which we are deemed to be a large accelerated filer, as defined in Exchange Act Rule 12b-2 as a company with a public float of at least $700 million and has been reporting for at least one year, or (2)the date on which we have issued more than $1.0 billion in non-convertible debt securities during the prior three-year period. Notwithstanding the above, we are also currently a "smaller reporting company," meaning that we are not an investment company, an asset-backed issuer, nor a majority-owned subsidiary of a parent company that is not a smaller reporting company, and has a public float of less than $75 million and annual revenues of less than $50 million during the most recently completed fiscal year.If we are still considered a "smaller reporting company" at such time as we cease to be an "emerging growth company," we will still be able to take advantage of scaled disclosure requirements.Specifically, similar to "emerging growth companies," "smaller reporting companies" are able to provide simplified executive compensation disclosures in their filings; are exempt from the provisions of Section 404(b) of the Sarbanes-Oxley Act requiring that independent registered public accounting firms provide an attestation report on the effectiveness of internal control over financial reporting; and have certain other decreased disclosure obligations in their SEC filings, including, among other things, only being required to provide two years of audited financial statements in annual reports.Decreased disclosures in its SEC filings due to its status as an "emerging growth company" or "smaller reporting company" may make it harder for investors to analyze the Company's results of operations and financial prospects. We Will Elect To Take Advantage Of The Extended Transition Period For Complying With New Or Revised Accounting Standards Under Section 102(B)(1) This election allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election our financial statements may not be comparable to companies that comply with public company effective dates. The existing scaled executive compensation disclosure requirements for smaller reporting companies will continue to apply for so long as the Company is an emerging growth company, regardless of whether the Company remains a smaller reporting company. 6 Table of Contents We May Never Pay Any Dividends To Shareholders. We have never declared or paid any cash dividends or distributions on our capital stock. We currently intend to retain our future earnings, if any, to support operations and to finance expansion and therefore we do not anticipate paying any cash dividends on our common stock in the foreseeable future. The declaration, payment and amount of any future dividends will be made at the discretion of the board of directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors as the board of directors considers relevant.There is no assurance that future dividends will be paid, and, if dividends are paid, there is no assurance with respect to the amount of any such dividend. The Offering Price Of The Common Stock Was Determined Based On The Price Of Our Private Offering, And Therefore Should Not Be Used As An Indicator Of The Future Market Price Of The Securities. Therefore, The Offering Price Bears No Relationship To Our Actual Value, And May Make Our Shares Difficult To Sell. Since our shares are not listed or quoted on any exchange or quotation system, the offering price of $0.10 per share for the shares of common stock was determined based on the price of our private offering.The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market.The offering price bears no relationship to the book value, assets or earnings of our company or any other recognized criteria of value.The offering price should not be regarded as an indicator of the future market price of the securities. You Will Experience Dilution Of Your Ownership Interest Because Of The Future Issuance Of Additional Shares Of Our Common Stock. In the future, we may issue our authorized but previously unissued equity securities, resulting in the dilution of the ownership interests of our present stockholders. We are currently authorized to issue an aggregate of 75,000,000 shares of common stock,par value $0.001 per share. We may also issue additional shares of our common stock or other securities that are convertible into or exercisable for common stock in connection with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes, or for other business purposes.The future issuance of any such additional shares of our common stock or other securities may create downward pressure on the trading price of our common stock.There can be no assurance that we will not be required to issue additional shares, warrants or other convertible securities in the future in conjunction with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes or for other business purposes, including at a price (or exercise prices) below the price at which shares of our common stock are currently quoted on the OTCBB and/or OTCQB. Our Common Stock Is Considered A Penny Stock, Which May Be Subject To Restrictions On Marketability, So You May Not Be Able To Sell Your Shares. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. 7 Table of Contents Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit the market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. There Is No Assurance Of A Public Market Or That Our Common Stock Will Ever Trade On A Recognized Exchange. Therefore, You May Be Unable To Liquidate Your Investment In Our Stock. There is no established public trading market for our common stock. Our shares have not been listed or quoted on any exchange or quotation system. Common stock is quoted on the OTCBB and/or the OTCQB, and thereafter at a prevailing market prices or privately negotiated prices or in transactions that are not in the public market.There can be no assurance that a market maker will agree to file the necessary documents with the FINRA for our common stock to be eligible for trading on the over-the-counter market, nor can there be any assurance that such an application for quotation will be approved.Nor can there be any assurance that a regular trading market will develop or that if developed, will be sustained.Inthe absence of a trading market, an investor may be unable to liquidate their investment. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS The information contained in this report, including in the documents incorporated by reference into this report, includes some statements that are not purely historical and that are “forward-looking statements.”Such forward-looking statements include, butare not limited to, statements regarding our management’s expectations, hopes, beliefs, intentions or strategies regarding the future, including our financial condition, results of operations, and financial performance.In addition, any statements that refer to projections, forecasts or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements.The words “anticipates,” “believes,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “might,” “plans,” “possible,” “potential,” “predicts,” “projects,” “seeks,” “should,” “will,” “would” and similar expressions, or the negatives of such terms,may identify forward-looking statements, but the absence of these words does not mean that a statement is not forward-looking. The forward-looking statements contained in this report are based on current expectations and beliefs concerning future developments and the potential effects on the parties and the transaction.There can be no assurance that future developments actually affecting us will be those anticipated.These that may cause actual results or performance to be materially different from thoseexpressed or implied by these forward-looking statements, including the following forward-looking statements involve a number of risks, uncertainties (some of which are beyond the parties’ control) or other assumptions. 8 Table of Contents USE OF PROCEEDS We will not receive any proceeds from the sale of common stock by the selling security holders.All of the net proceeds from the sale of our common stock will go to the selling security holders as described below in the sections entitled “Selling Security Holders” and “Plan of Distribution.”We have agreed to bear the expenses relating to the registration of the common stock for the selling security holders. DETERMINATION OF OFFERING PRICE Since our common stock is not listed or quoted on any exchange or quotation system, the offering price of the shares of common stock was determined by the price of the common stock that was sold to our security holders pursuant to an exemption under Section 4(2) of the Securities Act of 1933 and Rule 506 of Regulation D promulgated under the Securities Act of 1933. The offering price of the shares of our common stock does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value.The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. Although our common stock is not listed on a public exchange, we plan to engage a market maker to obtain a listing on the OTCBB and/or the common stock is quoted on the OTC Bulletin Board (“OTCBB”) and/or the middle tier of the OTC Market known as the OTCQB, and thereafter at a prevailing market prices or privately negotiated prices or in transactions that are not in the public market.In order to be quoted on the OTCBB and/or OTCQB, a market maker must file an application on our behalf in order to make a market for our common stock.There can be no assurance that a market maker will agree to file the necessary documents with FINRA for our common stock to be eligible for trading on the over-the-counter market, nor can there be any assurance that such an application for quotation will be approved. In addition, there is no assurance that our common stock will trade at market prices in excess of the initial offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity. DILUTION Dilution represents the difference between the offering price of the shares of common stock and the net tangible book value per share of common stock immediately after completion of the offering.The shares of common stock offered hereunder are issued and outstanding and will be sold by the selling security holders at a price of $0.10 per share until the Company’s common stock is quoted on the OTCBB and/or OTCQB. Thereafter the selling security holders will sell at prevailing market prices.The net tangible book value per share of the Company’s common stock prior to the offering hereunder is $-0.03 per share, and after the offering hereunder will be $-0.003 per share, determined by dividing the net tangible book value (tangible assets minus liabilities) by the number of shares of common stock outstanding before and after the offering hereunder. SELLING SECURITY HOLDERS The common shares being offered for resale by the selling security holders consist of 286,000 sharesof our common stock held by 23 shareholders.Such shareholders include the holders of 286,000 shares sold in our private offering pursuant to Regulation D Rule 506 completed in May 2012 at an offering price of $0.05 per share. 9 Table of Contents The following table sets forth the name of the selling security holders, the number of shares of common stock beneficially owned by each of the selling stockholders as of November 5, 2013 and the number of shares of common stock being offered by the selling stockholders.The shares being offered hereby are being registered to permit public secondary trading, and the selling stockholders may offer all or part of the shares for resale from time to time.However, the selling stockholders are under no obligation to sell all or any portion of such shares nor are the selling stockholders obligated to sell any shares immediately upon effectiveness of this prospectus.All information with respect to share ownership has been furnished by the selling stockholders. Name Shares of Common Stock Beneficially Owned Prior To Offering (1) Maximum Number of Shares of Common Stock to be Offered Number of Shares of Common Stock Beneficially Owned After Offering Percent Ownership After Offering (2) Ben Carr -nil- 0 % Jeff Chatfield -nil- 0 % Sheree Eckhadt -nil- 0 % Avila Esperanza -nil- 0 % James Francella (3) -nil- 0 % Mary Francella (4) -nil- 0 % Christa Harville -nil- 0 % Sharon Harville -nil- 0 % Daniel Jestand -nil- 0 % Kerri Johnson -nil- 0 % Stanley Lee -nil- 0 % Karen Long -nil- 0 % Michael Long -nil- 0 % Richard Long -nil- 0 % Jo Ann Meli -nil- 0 % Suzanne Mikhail -nil- 0 % Livio Pelaez -nil- 0 % Julian Rauch -nil- 0 % Pete Shepperd -nil- 0 % Sierra West Capital, Inc. (5) -nil- 0 % John Stanich -nil- 0 % Z Lorenza Sullivan -nil- 0 % Jerry Vanderham -nil- 0 % TOTAL Beneficial ownership is determined in accordance with the rules and regulations of the SEC. In computing the number of shares beneficially owned by a person and the percentage ownership of that person, securities that are currently convertible or exercisable into shares of our Common Stock, or convertible or exercisable into shares of our Common Stock within 60 days of the date hereof are deemed outstanding.Such shares, however, are not deemed outstanding for the purposes of computing the percentage ownership of any other person.Except as indicated in the footnotes below, each stockholder named in the table has sole voting and investment power with respect to the shares set forth opposite such stockholder’s name. The percentage of beneficial ownership is based on 1,286,000 shares of Common Stock outstanding post-offering. James Francella is the brother] of Richard Francella and the son of Sara Francella. Mary Francella is the sister-in-law of Richard Francella and daughter-in-law of Sara Francella. The controlling shareholder of Sierra West Capital is Jeff Chatfield. 10 Table of Contents To our knowledge, none of the selling shareholders: ● has had a material relationship with us other than as a shareholder at any time within the past three years; ● has ever been one of our officers or directors; or ● are broker-dealers or affiliated with broker-dealers. PLAN OF DISTRIBUTION The selling security holders may sell some or all of their shares at a fixed price of $0.10 per share until our shares are quoted on the OTCBB and/or the OTCQB and thereafter at prevailing market prices or privately negotiated prices.Prior to being quoted on the OTCBB and/or the OTCQB, shareholders may sell their shares in privatetransactions to other individuals.After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with FINRA for our common stock to be eligible for trading on the over-the-counter market.We do not yet have a market maker who has agreed to file such application and there can be no assurance that a market maker will agree to file the necessary documents with FINRA for our common stock to be eligible for trading on the over-the-counter market, nor can there be any assurance that such an application for quotation will be approved.However, sales by selling security holders must be made at the fixed price of $0.10 until a market develops for the stock. Once a market has developed for our common stock, the shares may be sold or distributed from time to time by the selling stockholders, who may be deemed to be underwriters, directly to one or more purchasers or through brokers or dealers who act solely as agents, at market prices prevailing at the time of sale, at prices related to such prevailing market prices, at negotiated prices or at fixed prices, which may be changed.The distribution of the shares may be effected in one or more of the following methods: ● ordinary broker transactions, which may include long or short sales; ● transactions involving cross or block trades on any securities or market where our common stock is trading; ● through direct sales to purchasers or sales effected through agents; ● through transactions in options, swaps or other derivatives (whether exchange listed of otherwise); ● any combination of the foregoing. In addition, the selling stockholders may enter into hedging transactions with broker-dealers who may engage in short sales, if short sales are permitted, of shares in the course of hedging the positions they assume with the selling stockholders.The selling stockholders may also enter into option or other transactions with broker-dealers that require the delivery by such broker-dealers of the shares, which shares may be resold thereafter pursuant to this prospectus.To our best knowledge, none of the selling security holders are broker-dealers or affiliates of broker dealers. We will advise the selling security holders that the anti-manipulation rules of Regulation M under the Exchange Act may apply to sales of shares in the market and to the activities of the selling security holders and their affiliates.In addition, we will make copies of this prospectus (as it may be supplemented or amended from time to time) available to the selling security holders for the purpose of satisfying the prospectus delivery requirements of the Securities Act.The selling security holders may indemnify any broker-dealer that participates in transactions involving the sale of the shares against certain liabilities, including liabilities arising under the Securities Act. 11 Table of Contents Brokers, dealers, or agents participating in the distribution of the shares may receive compensation in the form of discounts, concessions or commissions from the selling stockholders and/or the purchasers of shares for whom such broker-dealers may act asagent or to whom they may sell as principal, or both (which compensation as to a particular broker-dealer may be in excess of customary commissions).Neither the selling stockholders nor we can presently estimate the amount of such compensation.We know of no existing arrangements between the selling stockholders and any other stockholder, broker, dealer or agent relating to the sale or distribution of the shares.We will not receive any proceeds from the sale of the shares of the selling security holders pursuant to this prospectus. We have agreed to bear the expenses of the registration of the shares, including legal and accounting fees, and such expenses are estimated to be approximately $40,000. Notwithstanding anything set forth herein, no FINRA member will charge commissions that exceed 8% of the total proceeds of the offering. DESCRIPTION OF SECURITIESTOBE REGISTERED General We are authorized to issue 75,000,000 shares of common stock, $0.001 par value per share. Currently, there are 1,586,000 shares ofcommon stock issued and outstanding. The holders of our common stock: ● have equal ratable rights to dividends from funds legally available if and when declared by our board of directors; ● are entitled to share ratably in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs; ● do not have preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights; and ● are entitled to one non-cumulative vote per Share on all matters on which shareholders may vote. Dividends We have not paid any cash dividends to our shareholders. The declaration of any future cash dividends is at the discretion of our board of directors and dependsupon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions. It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Warrants There are no outstanding warrants to purchase our securities. Options There are no outstanding options to purchase our securities. Transfer Agent Currently we do not have a stock transfer agent and we function as our own transfer agent.Weintend to engage a stock transfer agent in the near future. 12 Table of Contents INTERESTS OF NAMEDEXPERTSAND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries.Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. The financial statements included in this prospectus and the registration statement have been audited by Malone Bailey, LLP to the extent and for the periods set forth in their report appearing elsewhere herein, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. The validity of the common shares being offered hereby will be passed upon by Karen A. Batcher, Esq of Synergen Law Group, APC Chula Vista, California. DESCRIPTIONOF BUSINESS The Company We were incorporated on March 14, 2012 in the State of Nevada.In March 2012, we completed a merger with Premier Pacific Construction, Inc., a California corporation (“PPC-CA”).PPC-CA was originally formed in 2000 by our President, Richard Francella to provide general contracting and construction services within San Diego County, California.Mr. Francella has been a licensed contractor in the State of California since July 24, 2008. In 2009, this country experienced an economic downturn and resulting depression in the real estate market.The real estate market has started to recover, with existing home sales in June 2013 up 15.2% from the previous year.Source:National Association of Realtors. The National Association of Home Builders (“NAHB”) recently announced a reboundin the remodeling market in the second quarter of 2013.According to the NAHB, the Remodeling Market Index (“RMI”) rose six points to 55.This is the first time the RMI has been over 50 in eight years.An RMI above 50 indicates that more remodelers report that market activity is higher compared to the prior quarter. The overall RMI averages ratings of current remodeling activity with indicators of future remodeling activity.The NAHB partially attributes rise in existing home sales to the positive report.Source: www.nahb.org/remodel. The Company plans to take advantage of the upswing in the remodeling market by providing renovation and upgrade services to homeowners who need to sell their homes and wish to get the highest price possible.We will focus primarily onbuilding relationships with real estate brokers who can (1) refer us to selling homeowners, and (2) advise us on potential property market value of the home after renovation.We will contract directly with the selling homeowner to provide our renovation and upgrade services and materials with little or no up-front payment to us.Rather, our contracts will provide for payment through escrow at the time of sale.We intend to include a contract provision for payment should the selling homeowner decide not to sell the property.To secure payment, we intend to file construction liens with the appropriate county recorder’s office pursuant to State and local laws. Our President, Richard Francella, has initiated efforts to build strategic partnerships with local real estate brokers who represent selling homeowners with properties that can be renovated to produce higher resale value. 13 Table of Contents We maintain our principal offices at 13103 Golden Way, Poway, CA92064, and our telephone number is (858) 748-7152. Employees We currently have no employees other than Richard Francella, our President and Director, who works 30 hours per work week as a general contractor. Business Development We seek to develop mutually beneficial business relationships with real estate brokers who have been engaged to represent sellers of residential property.Our ability to fully implement this marketing program is dependent upon proper use of our financing proceeds. If we use our working capital faster than originally planned, we may be required to substantially curtail our business development efforts as well as face higher costs for renovating and/or upgrading sellers’ properties. The implementation of a scaled-back program would slow our revenue growth. Marketing and Sales Our initial marketing efforts are geared toward developing mutually beneficial business relationships with real estate brokers.Once we have built these relationships, our efforts may extend to marketing and promoting our services directly to homeowners in local publications. Competition We currently know of only one local competitor that offers renovation and real estate brokerage services as a package.However, to the best of our knowledge, there is no other contractor that is willing to provide homeowners with renovations and upgrades to their properties without payment up front and without being tied to using a particular real estate broker.Our local competitor is an established company with the ability to widely promote their services via television commercials.Thereis no guarantee that we will compete successfully with our competition. DESCRIPTION OFPROPERTY Our principal executive office is located at 13103 Golden Way, Poway, CA92064, and our telephone number is (858) 748-7152. LEGAL PROCEEDINGS From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business.However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business.We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. 14 Table of Contents MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS There is presently no public market for our shares of common stock.We anticipate applying for quoting of our common stock on the OTCBB and/or OTCQB upon the effectiveness of the registration statement of which this prospectus forms apart.However, we can provide no assurance that our shares of common stock will be quoted on the OTCBB and/or OTCQB or, if quoted, that a public market will materialize. Holders of Capital Stock As of the date of this registration statement, we had a total of 25 holders of our common stock. Rule 144 Shares All 1,286,000 of the presently outstanding shares of common stock are “restricted securities” as defined under Rule 144 promulgated under the Securities Act and may only be sold pursuant to an effective registration statement or an exemption from registration, if available.Rule 144, as amended, is an exemption that generally provides that a non-affiliate shareholder of a non-reporting company who has satisfied a one year holding period for such restricted securities may sell their shares without registration.Our non-affiliate shareholders have held their shares for more than one year.Accordingly, those shares are available for resale pursuant to Rule 144. Affiliates of non-reporting companies may sell their shares after a one year holding period subject to certain volume limitations.Our officers and directors own 1,000,000 restricted shares, or 78% of the outstanding common stock.Since these officers have held their shares for more than one year, their shares are available for resale.The sale of these shares by these individuals, whether pursuant to Rule 144 or otherwise, may have an immediate negative effect upon the price of the Company’s common stock in any market that might develop. Stock Option Grants We do not have any stock option plans. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. 15 Table of Contents FINANCIAL STATEMENTS AND SELECTED FINANCIAL DATA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors of Premier Pacific Construction, Inc. Poway, California We have audited the accompanying balance sheets of Premier Pacific Construction, Inc. (the “Company”) as of December 31, 2012 and 2011 and the related statements of operations, stockholders’ equity, and cash flows for the years ended December 31, 2012 and 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Premier Pacific Construction, Inc. as of December 31, 2012 and 2011 and the results of its operations and its cash flows for the years ended December 31, 2012 and 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has not generated revenue since its inception, has incurred losses in developing its business, and further losses are anticipated and has a working capital deficiency. The Company requires additional funds to meet its obligations and the costs of its operations. These factors raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/MaloneBailey, LLP www.malonebailey.com Houston, Texas November 5,2013 16 Table of Contents Premier Pacific Construction, Inc. Balance Sheets December 31, December 31, ASSETS Current Assets Cash and cash equivalents 0 Total current assets $ $
